Citation Nr: 1400940	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for bipolar disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 2000 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a raring decision in June 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In the rating decision in June 2009, the RO considered the claim of service connection for posttraumatic stress disorder on the merits without regard to finality.  In a claim previously denied as here, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the RO's adjudication and the claim has been recharacterized accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The reopened claim of service connection posttraumatic stress disorder and the claim of service connection for bipolar disorder are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In a rating decision dated in April 2007, the RO denied the claim of service connection for posttraumatic stress disorder; after the Veteran was notified of the adverse determination and of her procedural and appellate rights, she did not appeal the rating decision or submit new and material evidence within the one-year appeal period.





2.  The additional evidence since the rating decision by the RO in April 2007 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for posttraumatic stress disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  As the Board is reopening the claim of service connection for posttraumatic stress disorder, the issue decided, VCAA compliance need not be addressed further. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in April 2007, the RO denied service connection for posttraumatic stress disorder, because the in-service stressor could not be corroborated.  After the Veteran was notified of the adverse determination and of her procedural and appellate rights, she did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  The rating decision by the RO in April 2007 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in April 2007 consisted of the service treatment records and VA records from 2005 to 2007. 


The service treatment records contain no diagnosis of posttraumatic stress disorder.  After service, VA records show that the diagnosis of posttraumatic stress disorder was to be ruled out.  The Veteran did not respond to the RO's request for information about the alleged in-service stressor. 

Current Claim to Reopen

In May 2008, the Veteran filed the current claim to reopen. 

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).






For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence 

The additional evidence presented since the rating decision in April 2007 consists of the Veteran's statements and testimony, a report of VA examination, a lay statement, and VA records that include a diagnosis of posttraumatic stress disorder associated with military sexual assault.   

The additional evidence, namely, a diagnosis of posttraumatic stress disorder associated with military sexual assault by VA relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a current diagnosis of posttraumatic stress disorder based on an in-service stressor, and as the lack of such evidence was the basis for the previous denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for posttraumatic stress disorder is reopened.







ORDER

As new and material evidence has been presented, the claim of service connection for posttraumatic stress disorder is reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran asserts that posttraumatic stress disorder was caused by military sexual assault.  The record also shows that bipolar disorder has been associated with the Veteran's service.   The Veteran also asserts that her unit was subject to enemy attack at Baiji, Iraq. 

As the record is incomplete and insufficient to decide the claims, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the unit history of Company B, Forward Support Company while deployed to Iraq from February 2003 to March 2004. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA psychiatric examination by a VA examiner, who had not previously examined the Veteran, to determine:




a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has posttraumatic stress disorder due either to:

i).  Sexual assault perpetrated by a civilian contractor in November/December 2003 while the Veteran was deployed to Iraq. 

In formulating the opinion, the VA examiner is asked to consider that sexual assault includes any nonconsensual sexual contact. 

Also, the in-service sexual assault may be corroborated by evidence from sources other than the service records, for example, a statement from a fellow service member (see statement of F.C., received in May 2009). 

ii).  Or fear of hostile military or terrorist activity?

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that bipolar disorder is related to the total circumstances of the Veteran's service. 



The Veteran's file must be provided to the VA examiner for review. 

3.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


